Citation Nr: 1625087	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1967 to July 1969.  His service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in August, Maine.  The claim is now properly before the Baltimore, Maryland RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD, or a psychiatric disorder, as a result of his service.  On his April 2014 substantive appeal, the Veteran noted that he "spent a tour of duty with the 27th combat engineers in Vietnam from July 1968 to July 1969.  He described the hostile enemy attacks his unit experience as "mortar and sniper attacks, mine warfare casualties and non-hostile casualties occurring in the Camp Eagle area."  He witnessed the death of a heavy equipment operator when the road grader struck a mine, and he witnessed the death of a soldier when they were under mortar attack.  He argued that his counseling session reports showed how his life was affected by his traumatic experiences.  He described symptoms of social isolation, avoidance of war-related references, and "kept busy with my work and other activities to overcome any of my wartime symptoms."  He stated he was fearful and extra-cautious around people.  He stated his symptoms grew after retirement, with anxiety, nervousness and withdrawal symptoms.  He felt that he was "extremely alert" in his surroundings.  He stated he was not "very responsive [in his] first session in 2012, being accustom to hiding [his] true thoughts."  He stated that after his VA counseling, he was beginning to discuss his traumas now.  


Vet Center treatment records include a September 2013 visit where the Veteran reported he was using the coping skills he learned at the Vet Center to his benefit.  He also reported he avoided crowds and he was concerned with his decision-making abilities and concentration abilities.  He was assessed with PTSD.

In July 2013, the Veteran reported that during service in Vietnam he could only confide in one senior NCO, and even then, to a limited degree.  This lack of an outlet in service lead to him being withdrawn after service.  He stated his grandmother had to persuade him to leave the house and interact with others.  He was assessed with adjustment disorder.

In June 2013, the Veteran discussed how he witnessed the death of a soldier in a truck rollover, and that his base was under mortar attack on several occasions.  He also discussed that as a black officer, he was mostly isolated form the troops and socially isolated in general.  He was assessed with sub-PTSD.  In May 2013, he had additionally noted that he is socially isolated and his wife had to persuade him to leave the house.  He noted that since his retirement he had become even more isolated.  He was assessed with adjustment disorder.  In April 2013, he described how his Vietnam experience resulted in him being apprehensive about decision-making.  In March 2013, the Veteran stated that decision-making caused him anxiety after he left the service.  

In January 2013, the Veteran reported that he was a "worrying type person" and that this was exacerbated by service.  He frequently "walks the perimeter" of his home.  He was assessed with PTSD.  In another January 2013 treatment record, he stated that his main concerns were his "constant state of anxiety as well as his hyper activity" in relation to his Vietnam service.  He was assessed with adjustment disorder.

In October 2013, the Veteran was afforded a VA examination.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV.  And that he did not meet the criteria for a diagnosis of a psychiatric disorder under the DSM-IV.  In reviewing the Veteran's counseling records, the examiner noted the Veteran had been diagnosed with adjustment disorder "related to his adjustment to retirement" and "subthreshold PTSD."  The Board notes that the Veteran was also diagnosed with PTSD in January 2013 and September 2013.  Regarding PTSD criteria, the examiner noted that the Veteran had been exposed to a traumatic event involving the actual or threatened death or serious injury to the Veteran or others, and that he responded with intense fear, helplessness or horror (Criterion A).  However, the examiner noted that the Veteran did not persistently re-experience the traumatic event (Criterion B), did not persistently avoid stimuli associated with the trauma or have numbing of general responsiveness (Criterion C), or have persistent symptoms of increased arousal (Criterion D).  The Board notes that in statements to the VA and treatment providers, the Veteran has reported symptoms of anxiousness, avoidance of topics/conversations about war, hyper-startle response, suspiciousness of others, social isolation/withdrawal, nightmares once per month, and a lack of confidence in decision-making abilities.  

For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Here, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was certified to the Board in March 2016.

As the Veteran has not been provided a VA examination addressing a psychiatric disorder under the DSM-V, and as the Veteran has reported that he is now more open with his symptoms, many of which were not noted in the October 2013 evaluation of a diagnosis for PTSD, on remand he should be afforded an additional VA mental health examination with nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination.  Following review of the record and interview with the Veteran, the examiner should list all diagnosed mental disorders.  Diagnoses should be rendered under the criteria in DSM-V.

The examiner should provide an opinion as to whether any diagnosed psychiatric disorder is at least as likely as not (50/50 probability or greater) related to service.

A full explanation should be provided for each opinion expressed.

2.  The record should then be reviewed again. If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

